DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Election/Restrictions
Claims 7 and 8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/25/2020.

Claims 13, 15-17, 19-20 and 22-28 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 15-17, 19-20 and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (newly applied as necessitated by amendment).  
	Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 13 is drawn to a composition comprising: Polypodium leucotomos extract; Hyaluronic acid; and Astaxanthin; wherein the mass ratio of Polypodium leucotomos extract: Astaxanthin is about 100:1 to about 10:1; and wherein the mass ratio of Astaxanthin: Hyaluronic acid is about 1:100 to about 1:10, is about 1:10 to about 1:5, or is about 1:5 to about 1:1.  Claim 14 is drawn to a composition of claim 13, further comprising an additive selected from the group consisting of Cat's claw extract, Collagen type II, Hesperidin, Horse tail extract, Pine bark extract, biotin, Vitamin C, Vitamin E, and mixtures thereof (sic).  Claim 15 is drawn to a composition of claim 13, further comprising Cat's claw extract, wherein the mass ratio of Astaxanthin: Cat's claw extract is about 1:10 to about 1:5 (sic).  Claim 16 is drawn to a composition of claim 14, further comprising Cat's claw extract, Collagen type II, Hesperidin, Horse tail extract, Vitamin C, Vitamin E, and biotin (sic).  Claim 17 is drawn to a composition of claim 14, further comprising Pine bark extract, Collagen type II, Hesperidin, Horse tail extract, Vitamin C, Vitamin E, and biotin (sic).  Claim 18 is drawn to a composition of claim 13, further comprising Pine bark extract (sic).  Claim 19 is drawn to a composition of claim 13, wherein the mass ratio of Polypodium leucotomos extract: Astaxanthin is about 85:1 to about 10:1 (sic).  Claim 20 is drawn to a composition of claim 19, wherein the mass ratio of Polypodium leucotomos extract: Astaxanthin is about 65:1 to about 10:1 (sic).  Claim 21 is drawn to a composition of claim 13, wherein the mass ratio of Astaxanthin: Hyaluronic 
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that combining Polypodium leucotomos extract; Hyaluronic acid; and Astaxanthin has caused the Polypodium leucotomos extract; Hyaluronic acid; and Astaxanthin that comprise the claimed compositions to have any characteristics that are different from the naturally occurring Polypodium leucotomos extract; Hyaluronic acid; and Astaxanthin. The additional ingredients in undisclosed amounts of Cat's claw extract, Collagen type II, Hesperidin, Horse tail extract, Pine bark extract, biotin, Vitamin C, Vitamin E, and mixtures thereof also are also not markedly different from their naturally occurring counterparts because all of the ingredients, which are all natural products, are effective for skin care.  It is well understood, routine and conventional to combine astaxanthin with plant extracts (See e.g. Ambati et al. Mar. Drugs 2014, 12, 128-152).
Regarding the claimed presence of Hyaluronic Acid, Collagen type II, Hesperidin, Horse tail extract, Pine bark extract, biotin, Vitamin C, or Vitamin E in the compositions, there is no indication that the Hyaluronic Acid, Collagen type II, Hesperidin, Horse tail extract, Pine bark extract, biotin, Vitamin C, or Vitamin E claimed in the compositions result in a markedly different characteristic for the composition as compared to the Cat's Claw extract; and Polypodium Leucotomos. It is well understood, routine, and conventional to combine ingredients that are safe and effective for the same purpose and in this case, Cat's Claw extract; and Polypodium Leucotomos are both photoprotective.

For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 13, 15-17, 19-20 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gueniche (N, translation provided herein), in view of Foley (2009/0263367A1).
	Gueniche teaches a skin care composition for preventing wrinkles comprising vitamins C and E, astaxanthin, Collagen, hesperidin, Polypodium leucotomos,
Foley teaches a composition for treating wrinkles comprising vitamin C, vitamin E, Uncaria tomentosa extract (cat’s claw), Polygonum cuspidatum extract, and that pycnogenol® (which reads on pine bark extract) has been shown to treat wrinkles (See e.g. ).
It would have been obvious to one of ordinary skill in the art to prepare an antiwrinkle composition by combining astaxanthin, Polypodium extract, Cat’s Claw and hyaluronic acid, vitamin C, E, collagen, hesperidin and pine bark extract because at the time the invention was made, it was known that astaxanthin, Polypodium extract, Cat’s Claw and hyaluronic acid, vitamin C, E, collagen, hesperidin and pine bark extract were safe and effective ingredients for treating wrinkles as clearly taught by the above references.  A person of ordinary skill in the art would have understood to include in an antiwrinkle composition astaxanthin, Polypodium extract, Cat’s Claw and hyaluronic acid, vitamin C, E, collagen, hesperidin and pine bark extract because at the time the invention was made, it was known that astaxanthin, Polypodium extract, Cat’s Claw and hyaluronic acid, vitamin C, E, collagen, hesperidin and pine bark extract were safe and effective ingredients for treating wrinkles.  The skilled artisan in the art would have understood to include astaxanthin, Polypodium extract, Cat’s Claw and hyaluronic acid, vitamin C, E, collagen, hesperidin and pine bark extract for treating wrinkles with expectation of success.  Therefore, the skilled artisan would have been motivated to combine astaxanthin, Polypodium extract, Cat’s Claw and hyaluronic acid, vitamin C, E, collagen, hesperidin and pine bark extract and to modify the amounts to provide a more effective composition for treating wrinkles based upon the beneficial teachings of the above references.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that astaxanthin, Polypodium extract, Cat’s Claw, hyaluronic acid and pine bark extract are safe and effective ingredients for protecting skin from sun, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699